Citation Nr: 1201087	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  03-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include PTSD, depression and schizoaffective disorder.  

2.  Entitlement to service connection for a sleep disorder, claimed as sleeplessness.  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from November 18, 1970, to January 11, 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from February 2002 and November 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a decision dated in March 2005, the Board determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus or a previously denied claim of entitlement to service connection for a sleep disorder.  The Board also denied entitlement to service connection for hypertension and determined the Veteran is not eligible for non-service-connected pension benefits.  At the same time, the Board remanded the issue of entitlement to service connection for a psychiatric disorder, to include depression and schizoaffective disorder, and also remanded the issue of entitlement to service connection for PTSD.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in a Joint Motion for Remand (Joint Motion), the parties stated that the Veteran did not wish to pursue his claim to reopen a claim of service connection for diabetes mellitus, his claim for service connection for hypertension, or his claim for non-service-connected pension benefits.  In an Order dated in February 2006, the Court granted the Joint Motion to vacate that part of the March 2005 Board decision that denied the application to reopen the claim of service connection for a sleep disorder and remanded the claim to the Board.  The Court dismissed the appeal as to the remaining issues.  

Thereafter, in June 2006, the Board concluded that new and material evidence had been obtained to reopen a previously denied claim for service connection for a sleep disorder, claimed as sleeplessness, and the Board remanded the issue of service connection for a sleep disorder for additional development and adjudication on the merits by the RO.  

In October 2008 the Board remanded the Veteran's claims for further development.

The Board notes that previously the Board and RO had determined that the Veteran was seeking service connection for two separate and distinct psychiatric disabilities.  The Board has reviewed the medical evidence and finds that the two psychiatric issues should be considered as one issue, i.e., entitlement to service connection for a psychiatric disorder to include PTSD, depression, and schizoaffective disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  There is evidence of the Veteran's psychiatric disability in service. 

2.  The Veteran's sleep disorder is caused by his service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder to include PTSD, depression, and schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

2.  The criteria for service connection for a sleep disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determinations contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

In September 2002 the Veteran reported that he was personally assaulted by a superior during service and that he received medical treatment for the resulting chest pains.

In January 2005 the Veteran testified that he had an abusive upbringing and developed nervousness prior to service.  He asserted that his psychiatric disabilities included PTSD, depression and schizoaffective disorder, and that these were aggravated by service.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004). 

In this case the Veteran was not found to have any psychiatric disorder on enlistment to service, and he therefore is presumed to have been sound at entrance.  In light of the numerous post-service medical records, including VA examination reports, which state that the Veteran had psychiatric disability, including PTSD, prior to service, the Board finds that there is clear and unmistakable evidence of psychiatric disability preexisting service.  38 C.F.R. § 3.304.

The Board finds, however, that there is no clear and unmistakable evidence that the Veteran's preexisting psychiatric disability was not aggravated by service.  Thus, the presumption of soundness at entrance is not rebutted.  See Wagner, 370 F.3d at 1096-97.  Of particular note, a January 1971 service personnel record that indicated that if the Veteran continued in training, his present problem would continue and might develop into a major psychiatric illness.

On VA examination in December 2001 the diagnoses included PTSD, depression not otherwise specified, and psychosis not otherwise specified.  A September 2002 VA examination report reveals diagnoses of schizoaffective disorder, PTSD, and alcohol dependence in remission.  The PTSD diagnosis was based on stressors related to childhood abuse.

When provided a VA examination in November 2010, the Veteran reported being sexually harassed while in basic training.  The diagnoses included chronic PTSD due to military sexual trauma, psychotic disorder not otherwise specified, and alcohol dependence in remission.  The VA examiner was of the opinion that the Veteran's ongoing symptoms of chronic PTSD were due to the events the Veteran encountered in basic training, which included harassment due to his sexual orientation.  The examiner noted the remark of the mental health clinician in the service treatment records that if the Veteran continued in training his present problem might develop into a major psychiatric illness.  The examiner opined that the Veteran's psychiatric symptoms were directly related to his time in the military.

An April 2011 VA examination report includes diagnoses of chronic PTSD, alcohol-induced persisting dementia, military sexual trauma, and psychotic disorder not otherwise specified.  The examiner noted that there had been an established link between the Veteran's Axis I diagnoses and his military career.  The April 2011 examiner also noted that just prior to leaving service the Veteran became depressed, anxious and heavily alcohol dependent; he opined that the Veteran's alcohol-induced persisting dementia was directly related to his military service.  

The Board recognizes that the Veteran was in the service for a very short time and that on VA examination in December 2001 the Veteran stated that he had no stressful experiences in service.  Nonetheless, because the Veteran is presumed to have been sound at entrance to service, the Board finds that the Veteran has met the criteria for service connection for a psychiatric disorder to include PTSD, depression, and schizoaffective disorder,.  The Board notes that the service personnel records do reflect that the Veteran had difficulty dealing with others and that he had many stressful experiences.  Furthermore, the notation in the Veteran's service personnel records that military service could cause the Veteran to develop a major psychiatric illness, along with the favorable VA medical opinions, establish the nexus between the Veteran's service and his psychiatric disability.  There are no medical opinions to the contrary.  Accordingly, service connection for a psychiatric disorder, to include PTSD, depression and schizoaffective disorder, is warranted.  38 C.F.R. § 3.303.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b). 

The Board also finds that the Veteran has a sleep disorder that is secondary to his service-connected psychiatric disorder.  In this case the evidence clearly shows that the Veteran has a current sleep disorder.  The Veteran was found to have a sleep disorder on VA examination in December 2001 and when provided a sleep study in April 2002.

The November 2010 VA examiner opined that the Veteran has difficulty falling and staying asleep due to his psychiatric disability.  

The April 2011 VA examiner noted that a December 2009 sleep study diagnosed insomnia and recommended continued psychiatric care to help treat the Veteran's psychiatric condition which was likely causing insomnia.  The April 2011 VA examiner stated that based on the Veteran's extensive medical records, as well as his current functioning, it was her opinion that it was at least as likely as not that the Veteran's sleep disability was related to the Veteran's active service.  She supported this by stating that there has been an established link between the Veteran's Axis I diagnoses and his military career.  The Board interprets this as indicating that the examiner attributed the Veteran's sleep disorder to the Veteran's service-connected psychiatric disability.

As noted above there have been several medical opinions which attribute the Veteran's current sleep disorder to his service-connected psychiatric disability.  There record contains no medical evidence to the contrary.  Accordingly the Board finds that the Veteran's sleep disorder is proximately due to the Veteran's service-connected psychiatric disability and that service connection for a sleep disorder is therefore warranted on a secondary basis.  38 C.F.R. § 3.310(a).


ORDER

Service connection for a psychiatric disorder to include PTSD, depression and schizoaffective disorder is granted.  

Service connection for a sleep disorder, claimed as sleeplessness, is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


